       Case 3:21-cv-02470-EMC Document 38 Filed 06/24/21 Page 1 of 2



 1   PURVI G. PATEL (CA SBN 270702)
     PPatel@mofo.com
 2   KELSEY HARRISON (CA SBN 328621)
     KHarrison@mofo.com
 3   JOVANNA R. BUBAR (CA SBN 329277)
     JBubar@mofo.com
 4   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 5   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 6   Facsimile:    213.892.5454

 7   MARK DAVID McPHERSON (CA SBN 307951)
     MMcPherson@mofo.com
 8   MORRISON & FOERSTER LLP
     425 Market Street
 9   San Francisco, CA 94101
     Telephone: 415.268.7000
10   Facsimile: 415.268.7522

11   Attorneys for Specially Appearing
     Defendant LEDGER SAS
12
13
                                 UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
16
     NAEEM SEIRAFI, EDWARD BATON,                          Case No. 3:21-cv-02470-EMC
17   ANTHONY COMILLA, BRETT DEENEY, and
     ABRAHAM VILINGER, individually and on behalf          NOTICE OF SPECIAL
18   of all others similarly situated,                     APPEARANCE OF
                                                           MARK DAVID McPHERSON
19                        Plaintiffs,                      FOR DEFENDANT LEDGER SAS

20          v.                                             Judge:      Hon. Edward M. Chen

21   LEDGER SAS, SHOPIFY (USA) INC., and
     SHOPIFY INC.,                                         Complaint filed: April 6, 2021
22                                                         Trial date: none
                          Defendants.
23
24
25
26
27
28
     NOTICE OF SPECIAL APPEARANCE OF MARK DAVID MCPHERSON FOR DEFENDANT LEDGER SAS
     Case No. 3:21-cv-02470-EMC
     sf-4511445
       Case 3:21-cv-02470-EMC Document 38 Filed 06/24/21 Page 2 of 2



 1            TO THE HONORABLE COURT AND ALL COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that Mark David McPherson of Morrison & Foerster LLP

 3   hereby specially appears as counsel of record for Defendant Ledger SAS in the above-captioned

 4   matter. Ledger does not intend to waive—and expressly preserves—any and all defenses it has in

 5   this matter, including the defense of lack of personal jurisdiction.

 6            Copies of all pleadings, papers, correspondence, and electronic filing notices shall be

 7   directed to:

 8            MARK DAVID McPHERSON (CA SBN 307951)
              MMcPherson@mofo.com
 9            MORRISON & FOERSTER LLP
              425 Market Street
10            San Francisco, CA 94101
              Telephone: 415.268.7000
11            Facsimile: 415.268.7522
12
13   Dated:      June 24, 2021                      MORRISON & FOERSTER LLP
14
15                                                  By: /s/ Mark David McPherson
                                                            Mark David McPherson
16
                                                            Attorneys for Specially Appearing
17                                                          Defendant Ledger SAS
18
19
20
21
22
23
24
25
26
27
28
     NOTICE OF SPECIAL APPEARANCE OF MARK DAVID MCPHERSON FOR DEFENDANT LEDGER SAS
     Case No. 3:21-cv-02470-EMC                                                                   1
     sf-4511445
